                Case 2:21-cv-00140-JLR Document 20 Filed 05/19/21 Page 1 of 24




 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 8

 9   DUSTIN MICHELLE, an individual,

                               Plaintiff,                NO. 2:21-cv-00140
10

11                                                        FIRST AMENDED COMPLAINT
            vs.
                                                          FOR DAMAGES
12   SOUTH CORRECTIONAL ENTITY
                                                          JURY DEMAND
13   (“SCORE”), a Governmental Administrative
     Agency; SCORE JOHN DOES 1-10;
14   NAPHCARE, INC., an Alabama Corporation;
     ELAINE SPERRY, an individual; JASON
15   WIGGINS, an individual; MELANIE MENEAR,
     an individual; MARGARET MAINA, an
16
     individual; TRICIA WEBB, an individual;
17   NAPHCARE JOHN DOES 1-10; KING
     COUNTY, a political subdivision of the State of
18   Washington; and KING COUNTY JOHN DOES
     1-10,
19

20                             Defendants.
21

22          COMES NOW the Plaintiff, by and through his undersigned attorneys, and alleges as

23   follows:

24                                          I. INTRODUCTION

25          1.      This action arises out of the extended deprivation of medical care of Plaintiff

26   Dustin Michelle (“Dustin”) while he was an inmate at South Correctional Entity Jail (“SCORE”).

27          2.      Shortly after Dustin’s incarceration began, Dustin experienced worsening pain in

                                                                        KRUTCH LINDELL BINGHAM JONES, P.S.
                                                                                   3316 Fuhrman Ave E
                                                                                          Suite 250
     FIRST AMENDED COMPLAINT FOR DAMAGES - 1                                     Seattle, Washington 98102
                                                                           TEL. 206.682.1505 • FAX 206.467.1823
              Case 2:21-cv-00140-JLR Document 20 Filed 05/19/21 Page 2 of 24




 1   his neck and displayed vital signs consistent with a worsening infection. Over the next

 2   approximately two and a half weeks at SCORE, Dustin’s symptoms worsened.

 3          3.      Dustin complained regularly to corrections and medical personnel but was not

 4   taken seriously. SCORE’s corrections officers and/or NaphCare medical staff—who were

 5   supposed to be responsible for Dustin’s well-being—called him a liar, accused him of faking his

 6   symptoms, and threatened to send him to “the hole” if he kept complaining.

 7          4.      The cause of Dustin’s symptoms was a rapidly spreading infection, which caused

 8   a massive abscess in his neck. By the end of Dustin’s incarceration, the infection was out of

 9   control. The bacteria partially eroded his spine and sent Dustin’s body into septic shock. By the

10   time Dustin arrived at the emergency room, shortly after his release from jail, he was moments

11   from death; the infection was now “throwing clots” and numerous organ systems were already

12   shutting down. Dustin narrowly escaped with his life and suffered catastrophic injuries and

13   permanent disabilities as a result of the lack of medical treatment.

14          5.      NaphCare and SCORE are in the business of cut-rate incarceration. NaphCare is

15   a for-profit corporation that provides medical services to jails and prisons nationwide and

16   markets itself as a cheaper alternative to in-house medical departments. Although SCORE is

17   technically a governmental administrative agency, it provides contract jail services to numerous

18   municipalities in a manner akin to a for-profit business. As a result, SCORE and NaphCare

19   operate under the perverse economic incentives of a for-profit jail. SCORE and NaphCare cut

20   corners and make staffing policies and medical decisions based on their financial interests—not

21   the health of their inmates.

22          6.      Plaintiff brings this action under 42 U.S.C. §1983 for violations of the Eighth and

23   Fourteenth Amendments to the United States Constitution. Plaintiff also brings various state and

24   common law claims.

25                                  II. JURISDICTION AND VENUE

26          7.      This Court has jurisdiction over Plaintiff’s claims under the Eighth and
27

                                                                            KRUTCH LINDELL BINGHAM JONES, P.S.
                                                                                       3316 Fuhrman Ave E
                                                                                              Suite 250
     FIRST AMENDED COMPLAINT FOR DAMAGES - 2                                         Seattle, Washington 98102
                                                                               TEL. 206.682.1505 • FAX 206.467.1823
                Case 2:21-cv-00140-JLR Document 20 Filed 05/19/21 Page 3 of 24




 1   Fourteenth Amendments of the U.S. Constitution, 42 U.S.C. §§1983 and 1988, and 28 U.S.C.

 2   §§1331,1343, et seq.

 3            8.       Plaintiff’s state and federal claims arise from a common nucleus of operative

 4   facts. Therefore, this court has supplemental jurisdiction over the state claims pursuant to 28

 5   U.S.C. §1367.

 6            9.       Venue is proper under 28 U.S.C. § 1391(b), because a substantial part of the acts

 7   and omissions giving rise to Plaintiff’s claims occurred in this district.

 8            10.      Assignment to the Seattle Courthouse is proper under LCR 3(d) because a

 9   substantial part of the events and omissions giving rise to the claim occurred in King County.

10                                                   III. PARTIES

11   A.      Plaintiff

12            11.      Plaintiff Dustin Michelle is a 39-year-old man, who is a Blackfoot tribal member

13   and a resident of Auburn, Washington.

14            12.      Dustin’s racial identity is mixed race/American Indian. 1

15            13.      At the time of the acts and omissions described below, Dustin was an inmate at

16   SCORE jail for pre- and post-conviction misdemeanor offenses.

17   B.      Defendant SCORE
18            14.      Defendant South Correctional Entity (“SCORE”) is a governmental
19   administrative agency established pursuant to RCW 39.34.030(3).
20            15.      SCORE’s primary purpose is operating a jail in Des Moines, Washington.
21   SCORE provides correctional services to its member cities, which include Auburn, Burien, Des
22   Moines, Federal Way, Renton, SeaTac, and Tukwila, as well as providing contract services to
23
     1
       The term “racial identity” is used herein as a cultural, rather than biological, concept. Most modern biologists and
24   anthropologists do not recognize “race” as a biologically valid classification. However, the concept of “race” is
     commonly used by Americans to classify people based on subjective and culturally mandated criteria. Because
25   these subjective classifications affect the biases of individuals, the concept of “race” is of practical and causal
     importance to this lawsuit. Implicit bias by medical professionals based on racial identity often leads to disparate
26   pain management strategies and diagnoses. See, e.g., Hall, William J et al. “Implicit Racial/Ethnic Bias Among
     Health Care Professionals and Its Influence on Health Care Outcomes: A Systematic Review.” American journal of
27   public health vol. 105,12 (2015): e60-76. doi:10.2105/AJPH.2015.302903

                                                                                     KRUTCH LINDELL BINGHAM JONES, P.S.
                                                                                                 3316 Fuhrman Ave E
                                                                                                        Suite 250
     FIRST AMENDED COMPLAINT FOR DAMAGES - 3                                                   Seattle, Washington 98102
                                                                                         TEL. 206.682.1505 • FAX 206.467.1823
              Case 2:21-cv-00140-JLR Document 20 Filed 05/19/21 Page 4 of 24




 1   numerous other governmental entities and agencies.

 2          16.     SCORE’s jail-for-hire model leads to a perverse financial incentive where cost-

 3   savings are prioritized over human life. Even though SCORE’s ownership group is technically

 4   comprised of government entities, these financial incentives are akin to those present in the for-

 5   profit correctional facility model.

 6          17.     Under the doctrine of respondeat superior, SCORE is liable for the conduct of its

 7   employees, which at all relevant times was within the course and scope of their employment.

 8          18.     At all relevant times, SCORE held persons in custody under the color of state law.

 9   C.     SCORE Employee Defendants

10          19.     Defendants SCORE John Does 1-10 are collectively referred to as SCORE
11   Employee Defendants.
12          20.     SCORE Employee Defendants are individuals employed by SCORE to
13   administer, operate, and/or manage SCORE’s jail facility. At all relevant times, they were acting
14   within the course and scope of their employment and under color of state law.
15          21.     All are sued in their individual capacity.
16   D.     Defendant NaphCare
17          22.     Defendant NaphCare, Inc. (“NaphCare”) is a foreign corporation existing under
18   the laws of the State of Alabama with its principal place of business in Vestavia Hills, Alabama.
19   NaphCare is registered to do business in the State of Washington.
20          23.     NaphCare does substantial and continuous business in the State of Washington,
21   including King County.
22          24.     During all times material to this lawsuit, SCORE contracted with NaphCare to
23   provide all facets of medical care, dental care, and mental health care for detainees. This
24   included off-site hospital/physician network development, medical scheduling, and medical
25   record keeping.
26          25.     In providing medical care for inmates, NaphCare was acting under the color of
27

                                                                         KRUTCH LINDELL BINGHAM JONES, P.S.
                                                                                    3316 Fuhrman Ave E
                                                                                           Suite 250
     FIRST AMENDED COMPLAINT FOR DAMAGES - 4                                      Seattle, Washington 98102
                                                                            TEL. 206.682.1505 • FAX 206.467.1823
              Case 2:21-cv-00140-JLR Document 20 Filed 05/19/21 Page 5 of 24




 1   state law.

 2          26.     Under the doctrine of respondeat superior, NaphCare is liable for the conduct of

 3   its employees, which at all relevant times was within the course and scope of their employment.

 4   E.     NaphCare Employee Defendants

 5          27.     The defendants listed in paragraphs 28-33 are collectively referred to as
 6   “NaphCare Employee Defendants.” All are sued in their individual capacity.
 7          28.     Defendant Licensed Practical Nurse Elaine Sperry (“LPN Sperry”) is an
 8   individual who is a resident of Washington State. LPN Sperry is a nurse employed by Naphcare
 9   and assigned to SCORE. At all relevant times, she was acting within the course and scope of her
10   employment and under color of state law.
11          29.     Defendant Registered Nurse Jason Wiggins (“RN Wiggins”) is an individual who
12   is a resident of Washington State. RN Wiggins is a nurse employed by Naphcare and assigned to
13   SCORE. At all relevant times, he was acting within the course and scope of his employment and
14   under color of state law.
15          30.     Defendant Registered Nurse Melanie Menear (“RN Menear”) is an individual
16   who is a resident of Washington State. RN Menear is a nurse employed by Naphcare and
17   assigned to SCORE. At all relevant times, she was acting within the course and scope of her
18   employment and under color of state law.
19          31.     Defendant Licensed Practical Nurse Margaret Maina (“LPN Maina”) is an
20   individual who is a resident of Washington State. LPN Maina is a nurse employed by Naphcare
21   and assigned to SCORE. At all relevant times, she was acting within the course and scope of her
22   employment and under color of state law.
23          32.     Defendant Registered Nurse Tricia Webb (“RN Webb”) is an individual who is a
24   resident of Washington State. RN Webb is a nurse employed by Naphcare and assigned to
25   SCORE. At all relevant times, she was acting within the course and scope of her employment
26   and under color of state law.
27

                                                                        KRUTCH LINDELL BINGHAM JONES, P.S.
                                                                                   3316 Fuhrman Ave E
                                                                                          Suite 250
     FIRST AMENDED COMPLAINT FOR DAMAGES - 5                                     Seattle, Washington 98102
                                                                           TEL. 206.682.1505 • FAX 206.467.1823
              Case 2:21-cv-00140-JLR Document 20 Filed 05/19/21 Page 6 of 24




 1          33.     Defendants NaphCare John Does 1-10 are individuals employed by NaphCare to

 2   provide, design, or manage medical and/or mental health services at SCORE. At all relevant

 3   times, they were acting within the course and scope of their employment and under color of state

 4   law.

 5          34.     All are sued in their individual capacity.

 6   F.     Defendant King County

 7          35.     Defendant King County is a political subdivision of the State of Washington
 8   organized under the laws of the Washington, including Title 36 of the Revised Code of
 9   Washington. The Department of Adult and Juvenile Detention (“DAJD”) operates two adult
10   detention facilities, one of which is the King County Correctional Facility located in Seattle.
11   Under the doctrine of respondeat superior, DAJD is liable for the conduct of its employees,
12   which at all relevant times was within the course and scope of their employment.
13   G.     King County Employee Defendants
14          36.     Defendants King County John Does 1-10 are collectively referred to as King
15   County Employee Defendants.
16          37.     King County Employee Defendants are individuals employed by King County to
17   provide, design, or manage medical and/or mental health services at the King County Jail or
18   administer, operate, and/or manage the King County Jail. At all relevant times, they were acting
19   within the course and scope of their employment and under color of state law.
20          38.     All are sued in their individual capacity.
21   H.     General Allegations Regarding Parties
22          39.     The true names and identities of “John Doe” Defendants, whether individual,
23   corporate, or otherwise, are unknown to Plaintiff at this time. Plaintiff will amend this complaint
24   to allege the true names and identities of said defendants, and the basis for said Defendants’
25   liability to Plaintiff, when this information is ascertained.
26          40.     All pronouns and other indications of gender are meant to be nonspecific and
27

                                                                         KRUTCH LINDELL BINGHAM JONES, P.S.
                                                                                    3316 Fuhrman Ave E
                                                                                           Suite 250
     FIRST AMENDED COMPLAINT FOR DAMAGES - 6                                      Seattle, Washington 98102
                                                                            TEL. 206.682.1505 • FAX 206.467.1823
              Case 2:21-cv-00140-JLR Document 20 Filed 05/19/21 Page 7 of 24




 1   interchangeable.

 2                                             IV. FACTS

 3   I.     Dustin’s Incarceration at SCORE

 4          41.     Dustin was booked into SCORE jail on the evening of October 10, 2018.

 5          42.     Shortly after his incarceration began, Dustin began experiencing neck pain. As

 6   time passed, the neck pain worsened.

 7          43.     Although Dustin did not know it at the time, the pain was caused by a rapidly

 8   spreading infection in his neck, which would nearly take his life in the coming weeks.

 9          44.     Shortly after his arrival, NaphCare’s medical personnel started observing

10   abnormal vital signs, such as low blood pressure and a high pulse, which are symptoms of a

11   severe infection.

12          45.     On October 11, 2018, NaphCare LPN Jenny Bowman noted that Dustin’s

13   diastolic blood pressure was 60, an abnormally low number. On that same day, she also noted a

14   resting heart rate of 123 beats per minute—a heart rate more typical for somebody engaging in

15   cardiovascular exercise.

16          46.     NaphCare’s Corporate Clinical Auditor, Allison Wells, was aware of this note on

17   October 11, 2018.

18          47.     On October 15, 2018, LPN Bowman again noted a resting heart rate of 124.

19          48.     At 7:39pm October 16, 2018, Dustin submitted a written medical grievance (also

20   known as a “kite”), complaining of neck pain. Having no medical training, Dustin did not know

21   what was causing this pain, but he speculated at the time that it was related to a car accident he

22   had many years ago and suggested he be provided with a neck brace.

23          49.     LPN Elaine Sperry responded at 11:47am October 17, 2018 by questioning

24   whether Dustin was actually in a car accident and advising him that “neck braces are no longer

25   recommended for car accidents.”

26          50.     On the evening of October 20, 2018, Dustin fell onto the floor of his cell while

27

                                                                         KRUTCH LINDELL BINGHAM JONES, P.S.
                                                                                    3316 Fuhrman Ave E
                                                                                           Suite 250
     FIRST AMENDED COMPLAINT FOR DAMAGES - 7                                      Seattle, Washington 98102
                                                                            TEL. 206.682.1505 • FAX 206.467.1823
              Case 2:21-cv-00140-JLR Document 20 Filed 05/19/21 Page 8 of 24




 1   holding his neck and shoulder.

 2           51.    When corrections officers responded, Dustin advised them of his ongoing neck

 3   pain.

 4           52.     RN Jason Wiggins observed Dustin after the fall. Although RN Wiggins again

 5   observed an abnormally high heart rate of 111 beats per minutes, and Dustin complained of

 6   debilitating neck pain, RN Wiggins decided that Dustin was faking his condition.

 7           53.    After the fall, RN Wiggins also made a note that Dustin was “now comfortable in

 8   bed.”

 9           54.    Dustin was not comfortable and did not tell RN Wiggins as such. Dustin told RN

10   Wiggins that he was in extreme discomfort and needed medical assistance.

11           55.    At approximately 7:38pm on October 21, 2018, Dustin again complained about

12   his neck to NaphCare Director of Jail Operations and Registered Nurse, Melanie Menear. RN

13   Menear decided that because he was physically capable of carrying a dinner tray that he did not

14   have serious injuries.

15           56.    The ability to carry a single dinner tray is not an accepted diagnostic factor for

16   significant medical problems.

17           57.    Rather than facilitating treatment by a doctor or other provider qualified to make

18   diagnoses and prescribe treatment, RN Menear sent a Licensed Practical Nurse named Bruce to

19   assess Dustin. Unlike a Registered Nurse, Licensed Practical Nurses are not qualified or legally

20   allowed to provide such an assessment. Unsurprisingly, this LPN Bruce did not disagree with

21   RN Menear, who was his/her supervisor.

22           58.    At 7:47pm on October 22, 2018, Dustin submitted another medical grievance,

23   again requesting help for the unaddressed pain in his neck.

24           59.    At approximately 5:32am on October 23, 2018, Dustin again called for medical

25   help. He explained to LPN Margaret Maina—and LPN Maina charted—that he could not

26   breathe, his neck was painful, and his throat was swollen. LPN Maina deferred making any

27   decisions because Dustin was already scheduled for a “sick call” later that day.At approximately

                                                                         KRUTCH LINDELL BINGHAM JONES, P.S.
                                                                                    3316 Fuhrman Ave E
                                                                                           Suite 250
     FIRST AMENDED COMPLAINT FOR DAMAGES - 8                                      Seattle, Washington 98102
                                                                            TEL. 206.682.1505 • FAX 206.467.1823
              Case 2:21-cv-00140-JLR Document 20 Filed 05/19/21 Page 9 of 24




 1   1:17pm on October 23, 2018, Dustin reported to RN Tricia Webb—and RN Webb charted—that

 2   his neck still hurt, was worse than before. He also asked her “Why is it spreading?”

 3           60.     RN Webb did not provide a response to Dustin’s inquiry. In reality, Dustin felt

 4   the sensation of pain “spreading” throughout his body because the infection was in fact spreading

 5   throughout his body.

 6           61.     Dustin asked RN Webb for extra mattresses to make his neck more comfortable.

 7   This request was denied, and RN Webb instructed him to do stretching exercises instead.

 8           62.     RN Webb believed the neck pain was related to a musculoskeletal injury. This

 9   was an illogical conclusion for her to make because Dustin did not start to experience pain until

10   many days after any potentially injurious event. Additionally, this was also not a conclusion RN

11   Webb was qualified to make on her own.

12           63.     At 5:38pm on October 23, 2018, LPN Sperry sent a response to Dustin’s original

13   October 16 medical grievance, stating that he had recently been seen for headaches so she

14   “assume[ed] the problem has been addressed.”

15           64.     At 7:03pm on October 24, 2018, E. Molina responded to Dustin’s October 22

16   medical grievance asking if he wanted to see a sick call nurse and advising him that he would

17   need to pay to do so. This unresolved grievance was closed automatically on November 7, 2018,

18   after Dustin was released.

19           65.     At least once during his incarceration when Dustin voiced his medical concerns, a

20   SCORE corrections officer or NaphCare nurse threatened to send him to “the hole” if he kept

21   complaining. In this context, sending him to “the hole” was meant to threaten punitive solitary

22   confinement.

23           66.     Dustin was released from SCORE jail on October 25, 2018 and transferred

24   directly to the King County Jail in Seattle.

25           67.     During his incarceration at SCORE, Dustin never saw a doctor or nurse

26   practitioner.

27           68.     Based on information and belief, NaphCare Does 1-10 were supervisors,

                                                                        KRUTCH LINDELL BINGHAM JONES, P.S.
                                                                                   3316 Fuhrman Ave E
                                                                                          Suite 250
     FIRST AMENDED COMPLAINT FOR DAMAGES - 9                                     Seattle, Washington 98102
                                                                           TEL. 206.682.1505 • FAX 206.467.1823
             Case 2:21-cv-00140-JLR Document 20 Filed 05/19/21 Page 10 of 24




 1   administrators, medical doctors, osteopathic doctors, and/or nurse practitioners who were

 2   responsible for the provision of medical care to SCORE inmates. Does 1-10 were also

 3   responsible for supervising the NaphCare nurses at SCORE.

 4          69.     NaphCare Does 1-10 had actual or constructive knowledge of Dustin’s objective

 5   and subjective symptoms—which were clearly caused by a significant medical condition—either

 6   through direct observation or secondhand information conveyed by the nurses under their

 7   supervision and ignored the symptoms.

 8          70.     SCORE Does 1-10 were corrections officers who were responsible for monitoring

 9   the wellbeing of inmates at SCORE.

10          71.     SCORE Does 1-10 observed Dustin in acute medical distress and were aware that

11   NaphCare personnel ignored his complaints and failed to provide medical care despite observing

12   symptoms that were caused by a significant medical condition and obvious enough to be

13   apparent to a layperson. These symptoms include but are not limited to, complaints of pain and

14   discomfort, limited range of motion, an inability to swallow, difficulty breathing, an inability to

15   stand, and generalized confusion.

16   J.     SCORE, SCORE Employee Defendants, NaphCare, and NaphCare Employee
            Defendants failed to provide treatment for Dustin
17
            72.     SCORE, SCORE Employee Defendants, NaphCare, and NaphCare Employee
18
     Defendants failed to conduct an adequate clinical assessment or medical treatment.
19
            73.     Dustin needed acute inpatient-level medical care. SCORE and NaphCare were
20
     unable to provide that care and he was not transferred to an adequate medical facility.
21
            74.     NaphCare Employee Defendants and SCORE Employee Defendants were not
22
     aware of, chose not to follow, and/or were improperly trained on SCORE’s and NaphCare’s
23
     existing policies and procedures. These omissions are described in further detail below.
24
     K.     SCORE and NaphCare Were on Notice of the Potential Harm Caused by their
25          Deficient Medical Treatment Practices
26
            75.     SCORE and NaphCare were on notice at the time of Dustin’s incarceration of the
27

                                                                         KRUTCH LINDELL BINGHAM JONES, P.S.
                                                                                    3316 Fuhrman Ave E
                                                                                           Suite 250
     FIRST AMENDED COMPLAINT FOR DAMAGES - 10                                     Seattle, Washington 98102
                                                                            TEL. 206.682.1505 • FAX 206.467.1823
              Case 2:21-cv-00140-JLR Document 20 Filed 05/19/21 Page 11 of 24




 1   potential for constitutional violations enabled by their deficient practices, training, and

 2   supervision, due to previous specific incidents involving SCORE and/or NaphCare, including but

 3   not limited to the following:

 4                  a.      NaphCare has a dangerously high turnover rate, which creates a culture of

 5                          unfamiliarity and confusion. The high turnover rate was confirmed and

 6                          acknowledged by DON Tambe and RN Villacorta in a 2017 interview.

 7                  b.      A 2017 NCCHC Resources, Inc. (“NRI”) audit of the Washoe County jail

 8                          in Nevada identified numerous problems with the manner in which

 9                          NaphCare conducts intake assessments for medical and mental health

10                          issues. These problems included the manner in which the assessments

11                          were conducted, the time it took to conduct assessments, and the

12                          sufficiency of training related to diagnosing mental health issues. The

13                          NRI audit revealed many of the same NaphCare staffing issues present at

14                          SCORE, which contributed to or caused the deprivation of Dustin’s

15                          constitutional rights.

16          76.     Previous similar incidents involving NaphCare and SCORE include but are not

17   limited to the following:

18                  a.      In late 2017, a female inmate was booked into SCORE while suffering

19                          from significant medical and psychological problems. The inmate was

20                          ignored for four days, while SCORE and NaphCare personnel watched her

21                          medical condition deteriorate. The inmate died before NaphCare made

22                          any legitimate attempts at diagnosing her condition. Poor monitoring and

23                          the failure to obtain specialized medical treatment also contributed to

24                          SCORE’s and NaphCare’s employees’ deliberate indifference to Dustin’s

25                          serious medical need.

26                  b.      In 2016, Bryan Monnin was booked into the Spokane County Jail with a

27                          broken arm. Due to NaphCare’s internal protocols meant to cut costs, Mr.

                                                                          KRUTCH LINDELL BINGHAM JONES, P.S.
                                                                                     3316 Fuhrman Ave E
                                                                                            Suite 250
     FIRST AMENDED COMPLAINT FOR DAMAGES - 11                                      Seattle, Washington 98102
                                                                             TEL. 206.682.1505 • FAX 206.467.1823
            Case 2:21-cv-00140-JLR Document 20 Filed 05/19/21 Page 12 of 24




 1                     Monnin went over a month before receiving appropriate treatment.

 2                     Similar cost-cutting incentives—related to increased costs that

 3                     SCORE/NaphCare would bear if Dustin was transported to an outside

 4                     facility—also delayed Dustin’s treatment and contributed to constitutional

 5                     violations.

 6               c.    In 2017, Inmate Layla Abdus Salaam suffered a critical medical issue that

 7                     SCORE staff did not notice for over an hour. A nurse also falsified

 8                     treatment records, which deprived Ms. Salaam of needed medicine and

 9                     contributed to her death. NaphCare’s death report for Ms. Salaam also

10                     points out the poor communication and slow booking process (arrived at

11                     16:32 on 7/31/17 and booked at 09:25 on 8/1/17) and poor communication

12                     between medical staff and problems that led to Ms. Salaam’s death. The

13                     nurse in question also implicitly acknowledged that inadequate staffing

14                     and management affected her performance. Poor communication and

15                     inadequate staffing also contributed to SCORE’s and NaphCare’s

16                     employees’ deliberate indifference to Dustin’s serious medical need.

17               d.    In 2015, Travis Stark suffered what appeared to be a seizure in the video

18                     courtroom area of SCORE. Travis Stark was seen by SCORE’s nurses,

19                     but he was never seen by a doctor or transported to a hospital for

20                     evaluation. He never received medical treatment and died alone in his cell

21                     approximately five hours later. Poor monitoring and the failure to obtain

22                     specialized medical treatment also contributed to SCORE’s and

23                     NaphCare’s employees’ deliberate indifference to Dustin’s serious

24                     medical need.

25               e.    In 2015, Matthew Smith died from sepsis caused by complications related

26                     to Crohn’s disease in Pierce County, Washington, under NaphCare’s care.

27                     Mr. Smith suffered from continuous diarrhea and vomiting for an

                                                                   KRUTCH LINDELL BINGHAM JONES, P.S.
                                                                              3316 Fuhrman Ave E
                                                                                     Suite 250
     FIRST AMENDED COMPLAINT FOR DAMAGES - 12                               Seattle, Washington 98102
                                                                      TEL. 206.682.1505 • FAX 206.467.1823
            Case 2:21-cv-00140-JLR Document 20 Filed 05/19/21 Page 13 of 24




 1                     extended period of time, and then was found lying on the floor in obvious

 2                     medical distress while the infection spread. Despite understanding the

 3                     severity of the situation, NaphCare did not facilitate transport to a hospital

 4                     for approximately seven hours. As a result of the delay, he suffered and

 5                     died. NaphCare had insufficient policies and procedures in place to

 6                     facilitate emergency medical treatment. Similar to Dustin’s case,

 7                     NaphCare understood the dire nature of the situation but took no urgent

 8                     action. Poor communication procedures and deficiencies in training and

 9                     customs related to the provision of emergency medical treatment

10                     contributed to SCORE’s and NaphCare’s employees’ deliberate

11                     indifference to Dustin’s serious medical need.

12               f.    In 2015, Jamycheal Mitchell died from starvation and neglect in Hampton

13                     Roads, Virginia, under NaphCare’s care. Mr. Mitchell suffered from

14                     severe mental health problems and was unable to care for himself as a

15                     result of his mental health problems. He was routinely not fed or did not

16                     eat and lost significant weight before succumbing to medical

17                     complications related to starvation. Despite the fact that NaphCare

18                     personnel regularly observed Mr. Mitchell wasting away, insufficient

19                     policies and procedures were in place to address inmates who were

20                     unwilling or unable to eat. NaphCare also lacked sufficient policies and

21                     procedures to address Mr. Mitchell’s inability to engage in medical

22                     treatment. As a result, the treatment never occurred. The United States

23                     Department of Justice issued a report that addressed Mr. Mitchell’s

24                     inhumane confinement. Deficient training and customs related to the

25                     tracking and provision of food to disabled inmates also contributed to

26                     SCORE’s and NaphCare’s employees’ deliberate indifference to Dustin’s

27                     serious medical need and also the depravation of the minimum necessities

                                                                    KRUTCH LINDELL BINGHAM JONES, P.S.
                                                                                3316 Fuhrman Ave E
                                                                                       Suite 250
     FIRST AMENDED COMPLAINT FOR DAMAGES - 13                                 Seattle, Washington 98102
                                                                        TEL. 206.682.1505 • FAX 206.467.1823
            Case 2:21-cv-00140-JLR Document 20 Filed 05/19/21 Page 14 of 24




 1                     of civilized life.

 2               g.    In 2011, Gregory Cheek died of an untreated bacterial infection in Nuces

 3                     County, Texas, under NaphCare’s care. Mr. Cheek suffered from mental

 4                     health problems, including acute psychosis, that prevented him from

 5                     expressing his medical needs, so NaphCare employees simply ignored the

 6                     obvious medical conditions that eventually proved fatal. Deficient

 7                     training and customs related to internal communication and providing

 8                     emergency medical treatment to mentally ill inmates also contributed to

 9                     SCORE’s and NaphCare’s employees’ deliberate indifference to Dustin’s

10                     serious medical need.

11               h.    In 2011, Justin Stark died from complications from mononucleosis in

12                     Hamilton County, Ohio, under NaphCare’s care. Mr. Stark suffered from

13                     obviously apparent physical symptoms—including vomiting—but due in

14                     part to NaphCare’s insufficient policies and procedures, his symptoms

15                     became fatal. Deficiencies in training and customs relating to welfare

16                     checks and emergency treatment also contributed to SCORE’s and

17                     NaphCare’s employees’ deliberate indifference to Dustin’s serious

18                     medical need.

19               i.    In 2016, Calvin Clark died while supposedly under medical supervision

20                     while in custody at SCORE. Mr. Clark was elderly and a known diabetic.

21                     Other inmates observed that he was obviously unwell and possibly going

22                     through alcohol withdrawal. One inmate described him as “hurting” and

23                     “suffering” before the medical event that led to his death. Deficiencies in

24                     training and customs relating to welfare checks and emergency treatment

25                     also contributed to SCORE’s and NaphCare’s employees’ deliberate

26                     indifference to Dustin’s serious medical need.

27               j.    In April of 2019, Daniel Khan died while in solitary confinement at

                                                                   KRUTCH LINDELL BINGHAM JONES, P.S.
                                                                                3316 Fuhrman Ave E
                                                                                       Suite 250
     FIRST AMENDED COMPLAINT FOR DAMAGES - 14                                 Seattle, Washington 98102
                                                                        TEL. 206.682.1505 • FAX 206.467.1823
             Case 2:21-cv-00140-JLR Document 20 Filed 05/19/21 Page 15 of 24




 1                          SCORE. Mr. Khan experienced severe withdrawal symptoms,

 2                          complained of abdominal pain, and laid naked on the floor for an extended

 3                          period of time before he stopped breathing and died. Deficiencies in

 4                          training and customs relating to emergency treatment also contributed to

 5                          SCORE’s and NaphCare’s employees’ deliberate indifference to Dustin’s

 6                          serious medical need.

 7                  k.      In September of 2019, a female inmate died while in solitary confinement

 8                          at SCORE. It is believed, and therefore alleged, that this inmate was

 9                          either mentally ill or suffering from withdrawal symptoms and died due to

10                          a lack of medical attention. Deficiencies in training and customs relating

11                          to emergency treatment also contributed to SCORE’s and NaphCare’s

12                          employees’ deliberate indifference to Dustin’s serious medical need.

13          77.     Based on the above described incidents, and others, SCORE and NaphCare were

14   well aware of numerous deficiencies in the manner in which they provided medical care,

15   including but not limited to: inadequate staffing levels, delayed and inadequate medical

16   evaluations, and the failure to staff qualified medical providers (physicians and nurse

17   practitioners). Dustin’s neglect and resulting injuries were caused in part by materially similar

18   omissions.

19   L.     Dustin’s incarceration at the King County Jail

20          78.     Dustin arrived at the King County Jail on the evening of October 25, 2018.

21          79.     At the King County Jail, Dustin immediately and repeatedly complained to

22   corrections officers and jail medical personnel about his neck pain.

23          80.     Lauren Robinson, RN, observed Dustin on the morning of October 26, 2018. RN

24   Robinson noted severe neck pain which Dustin speculated was related to his arrest. RN

25   Robinson noted an abnormally high resting heart rate, but also noted that Dustin did not see a

26   medical provider for his entire stay at SCORE.

27          81.     It is believed and therefore alleged that the lack of medical treatment or diagnostic

                                                                        KRUTCH LINDELL BINGHAM JONES, P.S.
                                                                                    3316 Fuhrman Ave E
                                                                                           Suite 250
     FIRST AMENDED COMPLAINT FOR DAMAGES - 15                                     Seattle, Washington 98102
                                                                            TEL. 206.682.1505 • FAX 206.467.1823
                Case 2:21-cv-00140-JLR Document 20 Filed 05/19/21 Page 16 of 24




 1   efforts at SCORE, and the lack of information shared by SCORE with King County, made it

 2   more difficult for King County medical personnel to diagnose Dustin’s condition.

 3             82.   Roger Higgs, MD observed Dustin on October 27, 2018. He noted that Dustin

 4   was grimacing in pain, holding his head rigidly in a forward direction, reported “extreme

 5   tenderness to very light palpation,” and reported muscles that were rigid on palpation.

 6             83.   Muscle rigidity is a common symptom of severe infection.

 7             84.   Dr. Higgs was also apparently untroubled by Dustin’s extraordinarily high pulse

 8   of 127.

 9             85.   Although Dustin speculated that his pain was caused by either an old auto

10   accident or a rough arrest, Dr. Higgs did not believe the symptoms were consistent with an acute

11   injury due to the delayed onset.

12             86.   Dr. Higgs speculated that the pain was “probably secondary to muscle spasm

13   secondary to anxiety.” However, Dr. Higgs also noted the possibility that Dustin could be

14   suffering from a far more significant condition such as a malignant neoplasm in his neck.

15             87.   Based on his extremely high pulse, muscle rigidity, and the fact that an acute

16   musculoskeletal injury had already been ruled out, any reasonable medical provider would have

17   ordered further diagnostic procedures including but not limited to radiography and standard lab

18   tests.

19             88.   A CT scan or X-ray at this time would have shown a massive abscess where the

20   infection was hollowing out Dustin’s spine.

21             89.   A blood test would have shown a number of different abnormalities consistent

22   with a severe infection that could cause death or permanent disability.

23             90.   Dr. Higgs prescribed ibuprofen and ice—treatment typically prescribed for an

24   acute musculoskeletal injury—even though he ruled out an acute musculoskeletal injury.

25             91.   At some point during his incarceration at the King County Jail, the area around

26   Dustin’s right eye became severely infected and swollen. The eye swelling was extremely

27   obvious.

                                                                        KRUTCH LINDELL BINGHAM JONES, P.S.
                                                                                    3316 Fuhrman Ave E
                                                                                           Suite 250
     FIRST AMENDED COMPLAINT FOR DAMAGES - 16                                     Seattle, Washington 98102
                                                                            TEL. 206.682.1505 • FAX 206.467.1823
              Case 2:21-cv-00140-JLR Document 20 Filed 05/19/21 Page 17 of 24




 1           92.    A swollen eye not precipitated by an impact is a commonly known sign of

 2   infection.

 3           93.    It is believed and therefore alleged that corrections officers observed but ignored

 4   the swelling around Dustin’s eye.

 5           94.    Dustin was released from the King County Jail on the evening of October 29,

 6   2018.

 7   M.      General allegations regarding Dustin’s medical condition

 8           95.    A reasonably competent medical provider would have diagnosed Dustin’s
 9   infection early in his incarceration at SCORE or any time thereafter.
10           96.    Due to the nature of Dustin’s infection, the longer Dustin went without
11   appropriate treatment the worse it became. Therefore, each and every delay contributed to his
12   current morbidity.
13           97.    If Dustin received appropriate treatment earlier in his incarceration at SCORE, he
14   would have required minimal medical treatment and made a quick and complete recovery.
15                                           V. LIABILITY
16                               FIRST CLAIM FOR RELIEF
                                    Common Law Negligence
17
                    Against SCORE, SCORE Employee Defendants, NaphCare, and
18                               NaphCare Employee Defendants

19           98.    Dustin was held in custody by SCORE and the SCORE Employee Defendants

20   with the contractual assistance of NaphCare and NaphCare Employee Defendants. Once Dustin

21   was in custody of SCORE—and therefore deprived of liberty and the ability to care for

22   himself—a special relationship existed and the Defendants had an affirmative duty to protect

23   Dustin and facilitate or provide him with adequate medical care and/or nursing care. This duty

24   was non-delegable and applicable to both SCORE and NaphCare while Dustin was in the

25   custody of SCORE,

26           99.    SCORE, SCORE Employee Defendants, NaphCare, and NaphCare Employee

27   Defendants were negligently, deliberately, and recklessly indifferent to Dustin’s serious medical

                                                                        KRUTCH LINDELL BINGHAM JONES, P.S.
                                                                                     3316 Fuhrman Ave E
                                                                                            Suite 250
     FIRST AMENDED COMPLAINT FOR DAMAGES - 17                                      Seattle, Washington 98102
                                                                             TEL. 206.682.1505 • FAX 206.467.1823
               Case 2:21-cv-00140-JLR Document 20 Filed 05/19/21 Page 18 of 24




 1   needs.

 2            100.   The nursing and medical care provided by SCORE, SCORE Employee

 3   Defendants, NaphCare, and NaphCare Employee Defendants—or the lack thereof—was below

 4   the standard of care expected of the average, competent, provider in the class that the providers

 5   belonged and in the same or similar circumstances.

 6            101.   SCORE and NaphCare failed to institute policies, procedures, and training that

 7   were necessary to assure the safety of its inmates. These omissions materially contributed to the

 8   errors and omissions of SCORE’s and NaphCare’s employees.

 9            102.   SCORE and NaphCare failed to train their employees in a manner necessary to

10   assure the safety of its inmates, and SCORE and NaphCare had notice that their deficient training

11   could have potentially catastrophic effects for inmates. These omissions materially contributed

12   to the errors and omissions of SCORE’s and NaphCare’s employees.

13            103.   The above described actions and omissions were negligent, grossly negligent,

14   reckless, and malicious and breached SCORE’s, SCORE Employee Defendants’, NaphCare’s,

15   and NaphCare Employee Defendants’ duties to Dustin.

16            104.   SCORE had actual or constructive notice of NaphCare’s history of substandard

17   medical care, in custody deaths, and constitutional violations and was negligent in its hiring of

18   NaphCare.

19            105.   The above described acts and omissions were a proximate cause of Plaintiff’s

20   injuries and damages.

21                                 SECOND CLAIM FOR RELIEF
               Civil Rights Claim for Cruel and Unusual Punishment and Denial, Delay,
22                                 and Withholding of Medical Care
23                               Against SCORE Employee Defendants
              106.   42 U.S. §1983 and the Eighth and Fourteenth Amendments to the U.S.
24
     Constitution protect a detainee’s right to be free from cruel and unusual punishment, including
25
     the deprivation of minimal civilized necessities.
26
              107.   SCORE Employee Defendants were deliberately and recklessly indifferent to
27

                                                                        KRUTCH LINDELL BINGHAM JONES, P.S.
                                                                                    3316 Fuhrman Ave E
                                                                                           Suite 250
     FIRST AMENDED COMPLAINT FOR DAMAGES - 18                                     Seattle, Washington 98102
                                                                            TEL. 206.682.1505 • FAX 206.467.1823
                Case 2:21-cv-00140-JLR Document 20 Filed 05/19/21 Page 19 of 24




 1   Dustin’s serious medical needs in violation of Dustin’s Eighth and Fourteenth Amendment

 2   rights.

 3             108.   These acts and omissions conducted by SCORE Employee Defendants were

 4   conducted within the scope of their employment with SCORE and under the color of law.

 5                                   THIRD CLAIM FOR RELIEF
                Civil Rights Claim for Cruel and Unusual Punishment and Denial, Delay,
 6                                  and Withholding of Medical Care
 7                                           Against SCORE
               109.   42 U.S. §1983 and the Eighth and Fourteenth Amendments to the U.S.
 8
     Constitution protect a detainee’s right to be free from cruel and unusual punishment, including
 9
     the deprivation of minimal civilized necessities.
10
               110.   SCORE’s insufficient policies, procedures, and training constitute deliberate
11
     indifference to the rights of SCORE inmates.
12
               111.   These acts and omissions were conducted under the color of law.
13
                                    FOURTH CLAIM FOR RELIEF
14
                Civil Rights Claim for Cruel and Unusual Punishment and Denial, Delay,
15                                  and Withholding of Medical Care
                                 Against NaphCare Employee Defendants
16
               112.   42 U.S. §1983 and the Eighth and Fourteenth Amendments to the U.S.
17
     Constitution protect a detainee’s right to be free from cruel and unusual punishment, including
18
     the deprivation of minimal civilized necessities.
19
               113.   NaphCare Employee Defendants were deliberately and recklessly indifferent to
20
     Dustin’s serious medical needs in violation of Dustin’s Eighth and Fourteenth Amendment rights
21
     and deprived him of minimal civilized necessities.
22
               114.   These acts and omissions conducted by NaphCare Employee defendants were
23
     conducted within the scope of their employment with NaphCare and under the color of law.
24
                                     FIFTH CLAIM FOR RELIEF
25              Civil Rights Claim for Cruel and Unusual Punishment and Denial, Delay,
                                    and Withholding of Medical Care
26                                         Against NaphCare
27

                                                                         KRUTCH LINDELL BINGHAM JONES, P.S.
                                                                                    3316 Fuhrman Ave E
                                                                                           Suite 250
     FIRST AMENDED COMPLAINT FOR DAMAGES - 19                                     Seattle, Washington 98102
                                                                            TEL. 206.682.1505 • FAX 206.467.1823
             Case 2:21-cv-00140-JLR Document 20 Filed 05/19/21 Page 20 of 24




 1          115.      42 U.S. §1983 and the Eighth and Fourteenth Amendments to the U.S.

 2   Constitution protect a detainee’s right to be free from cruel and unusual punishment, including

 3   the deprivation of minimal civilized necessities.

 4

 5          116.      NaphCare’s insufficient policies, procedures, and training constitute deliberate

 6   indifference to the rights of SCORE inmates.

 7          117.      These acts and omissions were conducted under the color of law.

 8                                    SIXTH CLAIM FOR RELIEF
                                        Common Law Negligence
 9                      Against King County and King County Employee Defendants
10          118.      Dustin was held in custody by King County and the King County Employee
11   Defendants. Once Dustin was in custody at the King County jail—and therefore deprived of
12   liberty and the ability to care for himself—a special relationship existed and the defendants had
13   an affirmative duty to protect Dustin and facilitate or provide him with adequate medical care,
14   and/or nursing care. This duty was non-delegable and applicable to King County while in the
15   custody of King County.
16          119.      King County and King County Employee Defendants were negligently,
17   deliberately, and recklessly indifferent to Dustin’s serious medical needs.
18          120.      The nursing and medical care provided by King County, and King County
19   Employee Defendants—or the lack thereof—was below the standard of care expected of the
20   average, competent, provider in the class that the providers belonged and in the same or similar
21   circumstances.
22          121.      King County failed to institute policies, procedures, and training that was
23   necessary to assure the safety of its inmates. These omissions materially contributed to the errors
24   and omissions of King County’s employees.
25          122.      King County failed to train its employees in a manner necessary to assure the
26   safety of its inmates, and King County had notice that its deficient training could have potentially
27

                                                                          KRUTCH LINDELL BINGHAM JONES, P.S.
                                                                                     3316 Fuhrman Ave E
                                                                                            Suite 250
     FIRST AMENDED COMPLAINT FOR DAMAGES - 20                                      Seattle, Washington 98102
                                                                             TEL. 206.682.1505 • FAX 206.467.1823
               Case 2:21-cv-00140-JLR Document 20 Filed 05/19/21 Page 21 of 24




 1   catastrophic effects for inmates. These omissions materially contributed to the errors and

 2   omissions of King County’s employees.

 3            123.   The above described actions and omissions were negligent, grossly negligent,

 4   reckless, and malicious, and breached King County’s and King County Employee Defendants’

 5   duties to Dustin.

 6            124.   The above described acts and omissions were a proximate cause of Plaintiff’s

 7   injuries and damages.

 8                                       VI. JOINT LIABILITY

 9            125.   Dustin is without fault for the incidents that form the basis for this lawsuit and

10   therefore Defendants are jointly and severally liable to Plaintiffs for their conduct. Further,

11   Defendants were acting in concert and/or acting as agents or servants of each other.

12                                           VII. DAMAGES

13            126.   The above described acts and omissions were a proximate cause of Plaintiff’s

14   damages, and entitle Plaintiff to monetary relief including compensatory damages, punitive

15   damages, and attorneys’ fees and costs.

16            127.   As a direct and proximate result of the aforesaid acts and omissions, and tortious

17   and constitutionally violative conduct of Defendants, Plaintiff sustained severe and permanent

18   physical and mental injuries, and has suffered, and will continue to suffer in the future, injuries

19   and damages that include, but are not limited to, mental and physical pain and suffering; mental

20   and emotional pain, suffering, anguish and distress; loss of ability to enjoy life; disability; wage

21   loss and total destruction of wage earning capacity; expenses for medical care, medications,

22   surgery, therapy and related expenses, and such further injuries and damages as will be proven at

23   trial.

24            128.   This action is brought pursuant to 42 U.S.C. §1983 and §1988, and Plaintiff is

25   therefore entitled to all compensatory damages, punitive damages, costs, and attorneys’ fees

26   allowed under federal and state law.

27

                                                                          KRUTCH LINDELL BINGHAM JONES, P.S.
                                                                                     3316 Fuhrman Ave E
                                                                                            Suite 250
     FIRST AMENDED COMPLAINT FOR DAMAGES - 21                                      Seattle, Washington 98102
                                                                             TEL. 206.682.1505 • FAX 206.467.1823
              Case 2:21-cv-00140-JLR Document 20 Filed 05/19/21 Page 22 of 24




 1                                       VIII. JURY DEMAND

 2           129.   Plaintiff hereby requests a jury trial in this matter.

 3                    IX. COMPLIANCE WITH CLAIM FILING STATUTES

 4           130.   Plaintiff and his counsel have fully complied with RCW Ch. 4.92, as applicable,

 5   to bring this action against SCORE.

 6           131.   On June 5, 2020, Plaintiff’s counsel requested that SCORE’s in-house counsel

 7   voluntarily accept service of a tort claim form.

 8           132.   On June 9, 2020, SCORE’s general counsel responded affirmatively and invited

 9   Plaintiff’s counsel to send the tort claim form via email.

10           133.   SCORE’s insurer sent Plaintiff’s counsel a letter dated June 12, 2020,

11   acknowledging receipt of the tort claim form.

12           134.   More than 60 days have elapsed since filing of the claim, which has not been

13   accepted by the SCORE Defendants.

14           135.   Plaintiff and his counsel have fully complied with RCW Ch. 4.92, as applicable,

15   to bring this action against King County.

16           136.   On August 25, 2020, Plaintiff’s counsel served a tort claim form on King County

17   in accordance with the COVID 19 service instructions published on the Clerk of Council and

18   Department of Risk Management websites.

19           137.   More than 60 days have elapsed since filing of the claim, which has not been

20   accepted by King County.

21        X. PLAINTIFF DECLINES TO SUBMIT THIS DISPUTE TO ARBITRATION

22           138.   To the extent any of the tort claims pled herein—against known or presently
23   unknown defendants—implicate RCW Ch. 7.70A, Plaintiff declines to submit this case to
24   arbitration.
25                                    XI. PRAYER FOR RELIEF
26           WHEREFORE, Plaintiff having stated his case, prays for judgment against the above-
27

                                                                             KRUTCH LINDELL BINGHAM JONES, P.S.
                                                                                        3316 Fuhrman Ave E
                                                                                               Suite 250
     FIRST AMENDED COMPLAINT FOR DAMAGES - 22                                         Seattle, Washington 98102
                                                                                TEL. 206.682.1505 • FAX 206.467.1823
              Case 2:21-cv-00140-JLR Document 20 Filed 05/19/21 Page 23 of 24




 1   named Defendants, as follows:

 2          A.       For Plaintiff’s general damages for physical pain and suffering, mental and

 3   emotional distress, anguish, anxiety, fear of impending doom, and for Plaintiff’s destruction of

 4   earning capacity.

 5          B.       For Plaintiff’s special damages in an amount to be proven at the time of trial for

 6   all medical expenses past and future, all lost earnings past and future, and all other recoverable

 7   special damages as are just arising from the injuries to Plaintiff.

 8          C.       For punitive damages against Defendants sufficient to punish them and to deter

 9   further wrongdoing;

10          D.       For all other general and special damages recoverable under Washington state

11   law, or any other law deemed applicable by the Court;

12          E.       For pre- and post-judgment interest;

13          F.       The maximum amount of statutory damages allowed, pursuant to RCW

14   42.56.550(4);

15          G.       For costs, including reasonable attorney’s fees, allowed by law; and

16          H.       For such other further relief as the Court deems just and equitable.

17

18

19

20

21

22

23

24

25

26

27

                                                                           KRUTCH LINDELL BINGHAM JONES, P.S.
                                                                                      3316 Fuhrman Ave E
                                                                                             Suite 250
     FIRST AMENDED COMPLAINT FOR DAMAGES - 23                                       Seattle, Washington 98102
                                                                              TEL. 206.682.1505 • FAX 206.467.1823
            Case 2:21-cv-00140-JLR Document 20 Filed 05/19/21 Page 24 of 24




 1         RESPECTFULLY SUBMITTED AND DATED this 19th day of May, 2021.

 2                                        KRUTCH LINDELL BINGHAM JONES, P.S.
 3
                                          By: /s/ J. Nathan Bingham
 4                                           J. Nathan Bingham, WSBA #46325
                                             Email: jnb@krutchlindell.com
 5
                                          By: /s/ James T. Anderson
 6                                           James T. Anderson, WSBA #40494
 7                                           Email: jta@krutchlindell.com

 8                                        By: /s/ Jeffrey C. Jones
                                             Jeffrey C. Jones, WSBA #7670
 9                                           Email: jcj@krutchlindell.com
10                                              3316 Fuhrman Ave E, Suite 250
11                                              Seattle, Washington 98102
                                                Telephone: (206) 682-1505
12                                              Facsimile: (206) 467-1823

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

                                                               KRUTCH LINDELL BINGHAM JONES, P.S.
                                                                          3316 Fuhrman Ave E
                                                                                 Suite 250
     FIRST AMENDED COMPLAINT FOR DAMAGES - 24                           Seattle, Washington 98102
                                                                  TEL. 206.682.1505 • FAX 206.467.1823
